194 U.S. 496
24 S.Ct. 820
48 L.Ed. 1091
C. E. WYNN-JOHNSON, Plff. in Err.,v.JAMES M. SHOUP, United States Marshal for the  District of Alaska.
No. 266.
Supreme Court of the United States
May 31, 1904
Submitted April 28, 1904.

Messrs. S. M. Stockslager and George C. Heard for plaintiff in error.
Assistant Attorney General Purdy for defendant in error.
Mr. Justice Brewer delivered the opinion of the court:


1
This case is similar to the one just decided, and, for the reasons given in that opinion, the judgment of the District Court of Alaska is affirmed.


2
Mr. Justice Harlan took no part in the decision of this case.